Title: To George Washington from William Malcom, 28 August 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Dobbs Ferry. Aug. 28 1780
                        
                        I am Honord with your Excellencys Dispatches and orders of this Date—They shall be Strictly obeyed—I shall
                            take Lawrence’s Company on with his Regiment unless otherwise orderd before we march—it will be of use to us. I have the
                            Honor to be with due Respect—Your Excellencys Most obed. & very Hble Servt
                        
                            W. Malcom
                        
                        
                            I hope to meet with provisions at King’s ferry—at this moment I have partys out Collecting it so that it
                                will be some time in the day or tomorrow ere they join.
                        

                    